UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6691



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER WILLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:99-cr-00052-FNS-2)


Submitted:   August 30, 2006            Decided:   September 15, 2006


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Wills, Appellant Pro Se. Tarra R. DeShields-Minnis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Christopher     Wills,   a    federal   prisoner,   appeals    the

district court’s order denying his 18 U.S.C. § 3582(c)(2) (2000)

motion for a reduction of sentence.              Wills argued his sentence

should   be    reduced   in    light   of    Amendment   599   affecting    U.S.

Sentencing Guidelines Manual § 2K2.4 (2000).              We have previously

addressed and rejected the issue now raised by Wills.              See United

States v. Wills, No. 01-7725, 2002 WL 970442 (4th Cir. May 10,

2002) (per curiam).      Thus, this court’s prior holding is the law of

the case, and Wills may not re-litigate that issue in this appeal.

See United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999).

Accordingly, we deny Wills’ motion for appointment of counsel and

affirm the district court’s order for that reason.                 See United

States v. Wills, No. 1:99-cr-00052-FNS-2 (D. Md. filed Mar. 23,

2006 & entered Mar. 24, 2006).              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                       - 2 -